Citation Nr: 1100225	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  08-11 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty, or active duty for training 
(ACDUTRA), from June 9, 1982, to July 13, 1982, with eight months 
prior inactive service with the Alabama Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

In June 2010, the Veteran testified during a hearing before a 
Decision Review Officer (DRO) at the RO.  A transcript of the 
hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the appellant, 
if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 
5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c) (2010).

During his RO hearing, the Veteran testified that he participated 
in the Delayed Entry Program from September 1981 until he began 
basic training at Fort Knox in June 1982.  He was given a medical 
discharge in July 1982.  (See transcript on p. 1).  His Armed 
Forces Of The United States Report Of Transfer Or Discharge (DD 
Form 214) indicates that the Veteran served on active duty for 
the one month and five day period from June 1982 to July 1982.  
However, in the December 2006 rating decision on appeal, the 
March 2008 Statement of the Case, and in handwritten notations 
found in the claims file the RO asserts that the Veteran was on 
ACDUTRA between June 1982 and July 1982 while a member of the 
Alabama Army National Guard.  

The Board finds that it is unclear from the documents found in 
the claims file whether the Veteran was on active service or 
ACDUTRA during the one month and five-day period in question.  
This issue should be resolved because service connection for 
multiple sclerosis also may be granted on a presumptive basis if 
the disease becomes manifest to a compensable degree within seven 
years following separation from a period of qualifying active 
service lasting 90 or more days.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.307, 3.309(a) (2010).  However, presumptive periods do not 
apply to ACDUTRA and INACDUTRA.  Biggins v. Derwinski, 1 Vet. 
App. 474, 477-78 (1991).  If the June 1982 to July 1982 time 
period represented ACDUTRA service, as the RO determined, then it 
should not have discussed the applicability of the seven-year 
presumptive period for multiple sclerosis.  

In addition, service treatment records cover only the June 1982 
and July 1982 time period while medical records for the remainder 
of his service with the Alabama Army National Guard are missing 
from the claims file.  In written submissions the Veteran appears 
to suggest that there are missing service medical records.

Therefore, on remand the RO/AMC shall seek to obtain the 
Veteran's service personnel records, to determine whether his 
period of service from June 1982 to July 1982 represented active 
duty service or ACDUTRA, as well as the remainder of his service 
treatment records.

The Board also notes that in signed statements dated in June 2005 
and May 2010, and during his hearing before a DRO in June 2010, 
the Veteran informed VA that he had been awarded disability 
benefits from the Social Security Administration.  The Veteran 
also testified that he was awarded these benefits solely because 
of "MS-related symptoms."  (See transcript at p. 3).  There is 
no indication that the RO ever attempted to obtain the Social 
Security Administration medical file, either before or after his 
RO hearing.

The Board is aware that it need not obtain Social Security 
Administration records prior to determining that there is no 
reasonable possibility that such are relevant to the Veteran's 
claim for VA compensation, see Golz v. Shinseki, 590 F.3d 1317 
(Fed. Cir. 2010) (holding that the legal standard for relevance 
requires VA to examine the information it has related to medical 
records and if there exists a reasonable possibility that the 
records could help the Veteran substantiate his claim for 
benefits, the duty to assist requires VA to obtain the records).  
However, this is a case in which that possibility cannot be 
excluded.  As noted above, there is no reference in the record as 
to the reason(s) why the Veteran has been awarded Social Security 
Administration disability benefits except for his credible 
testimony that they were awarded for his symptoms related to 
multiple sclerosis.  As there is a reasonable possibility that 
the Social Security Administration records could help the Veteran 
substantiate his claim listed for this appeal, the duty to assist 
requires VA to attempt to obtain these records.

The Board notes that while Social Security Administration records 
are not controlling for VA determinations, they may be 
"pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  
Hence, when VA is put on notice of the existence of Social 
Security Administration records, as here, it must seek to obtain 
those records before proceeding with the appeal.  See Murincsak; 
see also Masors v. Derwinski, 2 Vet. App. 180 (1992).  Thus, the 
Board finds that on remand the RO should try to obtain and 
associate with the claims file a copy of SSA's determination on 
the Veteran's claim, as well as copies of all medical records 
underlying that determination.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall take appropriate steps 
to secure all of the Veteran's Alabama Army 
National Guard service treatment records and 
all of his service personnel records, 
including a breakdown of any periods of 
active duty, ACDUTRA, or inactive duty 
training (INACDUTRA), through official 
channels or from any other appropriate 
source.  These records should be associated 
with the claims file.  If there are no 
additional service treatment records or 
service personnel records, documentation used 
in making those determinations should be set 
forth in the claims file.

2.  The RO/AMC shall attempt to obtain 
documents concerning the Veteran's 
application and award for Social Security 
Administration disability benefits, 
specifically copies of all of the medical 
records concerning the Veteran's claim on 
appeal.

3.  Thereafter, the RO/AMC shall take such 
additional development action as it deems 
proper, including the scheduling of an 
appropriate VA examination, if necessary.  

4.  The RO/AMC will then readjudicate the 
Veteran's claim on appeal.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this remand are to obtain additional 
information and comply with all due process considerations.  No 
inference should be drawn regarding the final disposition of this 
claim as a result of this action.

This claim must be afforded expeditious treatment.  All claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

